DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5/15/2017.  

Information Disclosure Statement
The Information Disclosure Statement has been considered and placed in record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2018/0151148 A1 hereinafter Wu).

In regards to claim 16, Wu discloses a gate driver on array (GOA) circuit, configured to provide a scanning pulse signal to a pixel matrix, comprising a plurality of GOA units in cascade, wherein 
each GOA unit is configured to work in a pre-charge stage, a bootstrap output stage, an output decreasing stage, a reset stage, a first holding stage, a second holding stage and a load- mitigating stage (see figure 7 and paragraph 0054, eight different stages), and comprises: 
an enable input terminal configured to receive an enable input signal (see figure 5, input1 STV), 
a clock signal terminal configured to receive a clock signal (see figure 5, clocks 1-4), and 
an output terminal (see figure 5, OUT G1) configured to output the scanning pulse signal according to the enable input signal and the clock signal when the GOA unit is in the pre-charge stage, the bootstrap output stage and the output decreasing stage (see figure 7 and paragraph 0054, PU is high during the t3-t6 stages, which are an input stage (pre-charge), output stage, and set stage (output decreasing stage)), and configured to cut off outputting the scanning pulse signal when the GOA unit is in the reset stage, the first holding stage, the second holding stage and the load-mitigating stage (see figure 7 and paragraph 0054, PU is low in all the other stages).
  
(see figure 3, T2), a switching device (see figure 3, T1), a first capacitor (see figure 3, C1), and a first node (see figure 3, PU), the adjusting unit is coupled to the enable input terminal and the first node, the switching device is coupled to the first node, the clock signal terminal and the output terminal, the first capacitor is coupled to the first node and the output terminal (see figure 3), and 
when the GOA unit is in the pre-charge stage, the adjusting unit is configured to adjust a voltage of the first node to a first preset voltage and the switching device is turned on (see figures 3 and 7, when input is applied in t3 PU goes up); 
when the GOA unit is in the bootstrap output stage, the first capacitor is configured to adjust the voltage of the first node from the first preset voltage to a second preset voltage, the switching device is further turned on, and the output terminal is configured to output the scanning pulse signal, wherein an absolute value of the second preset voltage is greater than an absolute value of the first preset voltage (see figures 3 and 7, when CK2 is applied, PU goes up even higher in t4).
  
In regards to claim 27, as recited in claim 16, Wu further discloses wherein an enable input signal of a GOA unit of a current level coincides with a scanning pulse signal of a GOA unit of a previous level (see figure 7 and figure 9, G2 follows G1).

In regards to claim 28, Wu discloses an array substrate, comprising: 
a pixel matrix (see figure 6); and 
(see figure 6 and paragraph 0052, gate driving circuit 10), wherein 
each GOA unit is configured to work in a pre-charge stage, a bootstrap output stage, an output decreasing stage, a reset stage, a first holding stage, a second holding stage and a load- mitigating stage (see figure 7 and paragraph 0054, eight different stages), and comprises: 
an enable input terminal configured to receive an enable input signal (see figure 5, input1 STV), 
a clock signal terminal configured to receive a clock signal (see figure 5, clocks 1-4), and 
an output terminal (see figure 5, OUT G1) configured to output the scanning pulse signal according to the enable input signal and the clock signal when the GOA unit is in the pre-charge stage, the bootstrap output stage and the output decreasing stage (see figure 7 and paragraph 0054, PU is high during the t3-t6 stages, which are an input stage (pre-charge), output stage, and set stage (output decreasing stage)), and configured to cut off outputting the scanning pulse signal when the GOA unit is in the reset stage, the first holding stage, the second holding stage and the load-mitigating stage (see figure 7 and paragraph 0054, PU is low in all the other stages).

In regards to claim 29, as recited in claim 28, Wu further discloses wherein the pixel matrix comprises a plurality of rows of pixels, and an output terminal of a GOA unit of the current level is configured to output the scanning pulse signal to a corresponding row of pixels (see figure 7 and figure 9, G2 follows G1).

In regards to claim 30, Wu discloses a display device comprising an array substrate, wherein the array substrate comprises: 
a pixel matrix (see figure 6); and 
a GOA circuit, configured to provide a scanning pulse signal to a pixel matrix, comprising a plurality of GOA units in cascade (see figure 6 and paragraph 0052, gate driving circuit 10), wherein 
each GOA unit is configured to work in a pre-charge stage, a bootstrap output stage, an output decreasing stage, a reset stage, a first holding stage, a second holding stage and a load- mitigating stage (see figure 7 and paragraph 0054, eight different stages), and comprises: 
an enable input terminal configured to receive an enable input signal (see figure 5, input1 STV), 
9International Application No. PCT/CN2017/084397 Attorney Docket No. 12680001US Preliminary Amendmenta clock signal terminal configured to receive a clock signal (see figure 5, clocks 1-4),
 and 
an output terminal (see figure 5, OUT G1) configured to output the scanning pulse signal according to the enable input signal and the clock signal when the GOA unit is in the pre-charge stage, the bootstrap output stage and the output decreasing stage (see figure 7 and paragraph 0054, PU is high during the t3-t6 stages, which are an input stage (pre-charge), output stage, and set stage (output decreasing stage)), and configured to cut off outputting the scanning pulse signal when the GOA unit is in the reset stage, the first holding stage, the second holding stage and the load-mitigating stage (see figure 7 and paragraph 0054, PU is low in all the other stages).

Allowable Subject Matter
Claims 18-26, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628